Order filed November 13, 2019




                                  In The

                  Fourteenth Court of Appeals
                                ____________

                          NO. 14-19-00832-CV
                                ____________

         IN THE INTEREST OF A.S.G., AND N.P.G., CHILDREN

                 On Appeal from the 309th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2018-04741

                                ____________

                          NO. 14-19-00833-CV
                                ____________

                 IN THE INTEREST OF E.H., A CHILD

                 On Appeal from the 309th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2017-29859


                                ____________

                          NO. 14-19-00834-CV
                                ____________

                IN THE INTEREST OF N.A.H., A CHILD,
                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-02336


                                      ORDER

      Each of these three appeals is from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination case”).
The notices of appeal were filed October 21, 2019. Appeals in parental termination
cases are to be brought to final disposition within 180 days of the date the notice of
appeal is filed. See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). The trial
and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c).

      Court reporter Tony Baiamonte III has notified this court that he is unable to
produce his portion of the reporter’s record (volumes 2, 5, and 6) because the
electronic recording is inaudible. Rule 34.6(f) of the Texas Rules of Appellate
Procedure provides that an appellant is entitled to a new trial under the following
circumstances:

      (1)    if the appellant timely requested a reporter’s record;
      (2)    if, without the appellant’s fault, a significant exhibit or a
             significant portion of the court reporter’s notes and records has
             been lost or destroyed or—if the proceedings were electronically
             recorded—a significant portion of the recording has been lost or
             destroyed or is inaudible;
      (3)    if the lost, destroyed, or inaudible portion of the reporter’s
             record, or the lost or destroyed exhibit, is necessary to the
             appeal’s resolution; and
      (4)    if the lost, destroyed or inaudible portion of the reporter’s record
             cannot be replaced by agreement of the parties, or the lost or
             destroyed exhibit cannot be replaced either by agreement of the
             parties or with a copy determined by the trial court to accurately
              duplicate with reasonable certainty the original exhibit.
Tex. R. App. P. 34.6(f).

        Accordingly, the trial court is directed to conduct a hearing to determine the
following in each of these three cases: (1) whether appellant timely requested a
reporter’s record; (2) whether, without the appellant’s fault, significant portions of
the record have been lost or destroyed or—if the proceedings were electronically
recorded—a significant portion of the recording has been lost or destroyed or is
inaudible; (3) whether the lost or destroyed portions of the record are necessary to
appellant’s appeal; and (4) whether the parties can agree on replacement of the
portions of the record. The trial court is directed to reduce its findings to writing and
to have supplemental clerk’s records containing those findings filed with the clerk
of this court, together with reporter’s records from the hearing, by November 22,
2019.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.